IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania            :
                                        :
                   v.                   : No. 1455 C.D. 2015
                                        : No. 1526 C.D. 2015
John P. Ramun,                          : Argued: April 12, 2016
                   Appellant            :



BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                 FILED: September 8, 2016

            John P. Ramun (Appellant) appeals from the order of the Court of
Common Pleas of Clarion County (trial court) finding him guilty of the summary
offenses of hunting over bait in violation of Section 2308(a)(8) of the Game and
Wildlife Code (Code), 34 Pa. C.S. § 2308(a)(8), and unlawful taking or possessing
of game or wildlife in violation of Section 2307(a) of the Code, 34 Pa. C.S. §
2307(a). We affirm.
            The events at issue in this matter took place on Saturday, November
23, 2013, the first day of Pennsylvania bear firearm season.        On that date,
Appellant, a citizen of Ohio, killed a black bear on a 124-acre property he owns in
Toby Township, Clarion County. Appellant then took the bear to the Pennsylvania
Game Commission (Commission) check station located at the Commission’s
Northwest Region Office in Franklin, Pennsylvania. Appellant checked in the bear
and received a harvest certificate, which indicated that the bear had a live weight of
151 pounds and was female. (Reproduced Record (R.R.) 15a.) After leaving the
check station, Appellant received a call from Commission staff and was told to
return to the check station. When he arrived back at the check station, a Wildlife
Conservation Officer (WCO) seized the black bear that Appellant had harvested
and gave Appellant a property receipt that described the seized property as “one
female adult black bear.” (R.R. 16a.) While Appellant waited at the check station,
WCO Steven James Ace first went to Appellant’s property to investigate whether
Appellant had hunted over bait and then met Appellant at the Franklin check
station. WCO Ace and Appellant then traveled back to the property and Appellant
showed WCO Ace the stand where he said he had been hunting and the gut pile
where Appellant had removed the bear’s entrails.
             On July 17, 2014, WCO Ace issued two citations to Appellant
assessing fines, costs and restitution in the amount of $4,599. (Def. Exs. 4, 5.)
Following a trial before a magisterial district justice on December 17, 2014,
Appellant was found guilty of both summary offenses and sentenced to pay fines,
costs and restitution in the amount of $3,961.86. Appellant appealed to the Court
of Common Pleas of Clarion County and the case was assigned to President Judge
James G. Arner, who conducted a two-day trial on March 25 and April 9, 2015.
             At trial, the Commonwealth’s first witness was WCO Ace, who
testified that he was first advised that bait had been left on Appellant’s property in
2011; WCO Ace investigated and found bait on the property and returned again in
2012 and found bait, but on neither occasion was anyone present on the property.
(3/25/15 Hearing Transcript (H.T.) at 11-12, R.R. 19a.) After receiving a tip from
a wildlife conservation officer in Ohio, WCO Ace returned on October 12, 2013


                                          2
and found two baited areas on the property. (Id. at 12-13, R.R. 19a-20a.) WCO
Ace testified that he made at least three follow-up visits between October 12 and
November 23, 2013 and discovered bait there on each occasion, including fresh
corn added since the previous visit, at the locations marked on the map the
Commonwealth used as a trial exhibit as “Bait Left of Range” and “Bait Elevated
Barrel Stand.” (Id. at 15-16, 115-16, R.R. 20a, 45a; Cmwlth. Exs. A, J.)
             WCO Ace testified that prior to the start of the season he asked the
land management officer running the Franklin check station to advise him if
Appellant came in with a bear or another hunter said he harvested a bear on
Appellant’s property. (3/25/15 H.T. at 16-17, R.R. 20a-21a.) WCO Ace received
a call on the morning of November 23, 2013 to advise him that Appellant had
checked in a bear; after wrapping up with the Pennsylvania State Police on another
matter, WCO Ace drove to Appellant’s property arriving between 9 a.m. and 10
a.m. (Id. at 17-18, 51, 56, R.R. 21a, 29a-30a.) WCO Ace testified that he found
corn bait at an area marked on the Commonwealth’s map as “Bait on Hill”; this
location was approximately 26 yards from an oil tank used as a ground blind. (Id.
at 18-19, R.R. 21a; Cmwlth. Exs. A, B.) WCO Ace stated that the “Bait on Hill”
location showed evidence of fresh corn and older corn that had been stomped into
the ground, significant game activity, including animal traffic since the last leaves
had fallen. (3/25/15 H.T. at 20-21, 50-51, R.R. 21a-22a, 29a; Cmwlth. Ex. C.)
             WCO Ace testified that he found blood at the “Bait on Hill” location
and evidence that an animal had been shot there because “something had dug into
the dirt like it had been startled and taken off.” (3/25/15 H.T. at 21, 24-25, R.R.
22a-23a.) WCO Ace discovered drag marks leading from “Bait on Hill” on a path
over a hill approximately 80 to 100 yards, crossing a woods road and then another


                                         3
20 yards to an impression in the dirt and a large amount of blood where WCO Ace
believed the bear had died.       (Id. at 24-25, R.R. 22a-23a.)       WCO Ace took
photographs of these locations and collected two blood samples, one from blood on
a leaf in close proximity to the bait at “Bait on Hill” and the other from a leaf at the
pool of blood where WCO Ace believed that the bear had died. (Id. at 21-22, 25-
26, R.R. 22a-23a; Cmwlth Exs. B, C, D, E, F.)
             WCO Ace testified that he arrived at the Franklin check station at 2
p.m. and Appellant agreed to take WCO Ace and his deputy to the location where
the bear was killed; WCO Ace also looked at the seized bear briefly. (3/25/15 H.T.
at 27-28, 54, R.R. 23a, 30a.) WCO Ace testified that, once arriving at the property,
Appellant showed him an area where Appellant said he had done feeding in the
past and then showed him a ladder tree stand, referred to on the Commonwealth
map as the “Ladder Stand.” (Id. at 33-35, R.R. 25a; Cmwlth. Ex. A.) Appellant
pointed to the approximate location where he had shot the bear from the “Ladder
Stand,” but WCO Ace could not find evidence that an animal had been shot there;
Appellant then brought WCO Ace to the gut pile and WCO Ace cut open the
stomach, finding apples, shriveled grapes and corn inside. (3/25/15 H.T. at 35-38,
R.R. 25a-26a; 4/9/15 H.T. at 67, R.R. 68a.) WCO Ace testified that Appellant told
him that he was not aware of the bait at the “Bait on Hill” location and did not
know how it got there and also said that he had placed the corn found at “Bait on
Hill” after he killed the bear and was leaving his property for the year. (3/25/15
H.T. at 38-39, 48, R.R. 26a, 28a.)
             WCO Ace stated that he took the two leaves he collected and placed
them in paper bags and labeled them as “kill site” and “bait site” and placed the
paper bags in plastic bags; later in his home office, WCO Ace took the samples out


                                           4
of the bags to dry, then returned them to the bags, labeled them with sample
numbers and the case number and sealed the bags. (Id. at 22-23, 26-27, 68-72,
R.R. 22a-23a, 33a-34a.) Approximately one week after the bear was killed, WCO
Ace also collected a third sample from the ear of the bear, which had been frozen
and was stored in an evidence freezer; WCO Ace testified that he recognized the
bear from the seizure tag on its ear. (Id. at 30-31, 76-77, R.R. 24a, 35a-36a.)
WCO Ace packaged the three samples and sent them via courier to Northeast
Wildlife DNA Laboratory at East Stroudsburg University on January 16, 2014.
(Id. at 23, 26, 31, 77, R.R. 22a-24a, 36a.) WCO Ace testified that he has had DNA
evidence collection training within the last five years but that he did not use chain-
of-custody forms. (Id. at 60-61, 70, R.R. 31a-32a, 34a.)
              The Commonwealth also presented the testimony of Thomas
Rounsville, Jr., the former laboratory manager of the Northeast Wildlife DNA
Laboratory.    Rounsville testified that he received the samples in a sealed,
untampered package and that he broke the seal and initialed the seals prior to
testing. (Id. at 95-98, R.R. 40a-41a.) Rounsville performed three tests: from the
first mitochondrial DNA test, he determined that the two blood samples and the ear
sample were all from a black bear. (Id. at 98, R.R. 41a.) Second, using a series of
microsatellite markers from the samples, he determined that all three samples were
from the same identical bear. (Id. at 98-99, R.R. 41a.) And third, he performed a
gender test on the ear sample that determined that the bear was a male. (Id. at 99,
R.R. 41a.) Rounsville prepared a report for WCO Ace and then returned the
samples to the Commission after several months. (Id. at 99-100, R.R. 41a.)
              As part of his defense, Appellant testified that he purchased the
property in 2007 and uses it for hunting and as a rifle range; he stated that he has


                                          5
been doing supplemental feeding of game on the property in the spring and
summer, which he regularly monitors with trail cameras, but he has stopped by
July of each year. (4/9/15 H.T. at 6-12, R.R. 53a-54a.) Appellant testified that he
arrived at the property on Friday, November 22, 2013, the last day of bear archery
season, and hunted on that day from the “Ladder Stand” where no bait was present;
he was unsuccessful on November 22, slept in his truck and then woke up on
November 23 and hunted with a firearm from the same stand. (Id. at 14-17, R.R.
55a-56a.) Appellant testified that it would be impossible to see “Bait on Hill” from
the “Ladder Stand” because it was more than 950 feet away with an elevation
change of 100 feet. (Id. at 18-20, R.R. 56a; Def. Ex. 3.)
             Appellant testified that he shot the bear at approximately 60-70 yards
distance down the hill from the “Ladder Stand”; after being shot, the bear rolled
around and proceeded along the trail to a clearing not far from the “Bait on Hill”
location. (4/9/15 H.T. at 21-22, R.R. 57a.) Appellant found the bear alive, shot the
bear twice more and tagged the bear.          (Id. at 22, R.R. 57a.) Appellant was
disappointed with the bear’s small size; he checked between the bear’s legs to
determine its gender, and he was also disappointed to discover it was a female.
(Id. at 24-25, R.R. 57a-58a.) Appellant testified that he went to get his truck, drove
by the ground blind in the vicinity of the “Bait on Hill” location where he unloaded
three 50-pound bags of corn for winter feeding and then he replaced the battery
and memory card in the trail camera near that location. (Id. at 25-26, R.R. 58a.)
Appellant then drove his truck to a plateau as close as he could get to where the
bear had died, dragged the bear to his truck and gutted the bear, leaving the gut pile
in situ. (Id. at 23-24, 26-27, R.R. 57a-58a.)



                                          6
             Appellant testified that the Commission staff at the check station
measured the bear and examined the bear closely and would have been able to tell
the bear’s gender. (Id. at 29-30, R.R. 59a; Def. Ex. 1, R.R. 15a.) Appellant stated
that WCO Ace did not come to the check station until 3:30 p.m. by which time
there were 2 inches of freshly fallen snow on the ground. (4/9/15 H.T. at 35, 59,
R.R. 60a, 66a.) Appellant testified that he took WCO Ace to the “Ladder Stand”
and pointed out where he shot the bear and took him to the gut pile; Appellant
stated that he could see apples and raisins in the bear’s stomach but no corn. (Id. at
36-37, 59, R.R. 60a-61a, 66a.)
             Appellant also presented what he represented were time-stamped
photographs from the motion-detecting trail camera pointed in the direction of the
corn that he testified he left out at the “Bait on Hill” site after he shot the bear.
(Def. Exs. 6, 8.) These images show turkey, deer and other wildlife in the vicinity
of the corn, and also appear to show the camera’s field of view being obscured in
three photographs taken at 1:21 p.m. and 1:22 p.m. on November 23, 2013. (Def.
Ex. 6.) Appellant asserted during his testimony that these photographs show that
someone placed an object over the camera and that the next photographs at 1:30
p.m. were triggered when the individual removed the object obscuring the lens.
(4/9/15 H.T. at 44-45, R.R. 62a-63a.)
             The trial court found Appellant guilty of the summary offenses of
hunting over bait and unlawful taking or possessing of game or wildlife. The trial
court found WCO Ace credible and that there was no evidence that he had any
motivation to lie in order to obtain a conviction of Appellant. (Apr. 23, 2015 Trial
Court Opinion at 6.) The trial court found persuasive WCO Ace’s testimony
regarding the precise manner in which he collected, preserved, marked and sent the


                                          7
blood samples and ear sample. (Id. at 5.) Therefore, the trial court rejected the
argument that WCO Ace had intentionally or mistakenly sent samples from
another bear. (Id.) The trial court also found that there was no evidence that the
DNA gender test was incorrect and therefore concluded that the error in identifying
the gender of the bear must have occurred at the Franklin check station. (Id. at 5-
6.)   The trial court noted that while Appellant testified that the Commission
officers made a thorough inspection of the bear, there was no evidence of what
they in fact did or did not do to determine its gender. (Id.)
             The trial court also rejected Appellant’s argument that WCO Ace did
not take the blood sample at the “Bait on Hill” site because he did not appear on
the camera, finding that the camera being covered at 1:21 p.m. was consistent with
WCO Ace’s statement that he was delayed in arriving because he was helping the
State Police on another matter and Appellant’s testimony that WCO Ace did not
arrive until 3:30 p.m. (Id. at 6.) The trial court found Appellant’s testimony
regarding the corn found by WCO Ace to be inconsistent because Appellant told
WCO Ace that he was not sure who left the corn while they were at the property
but testified at court that he had left the corn as he was leaving to go to the check
station. (Id.) The trial court also found Appellant’s statement regarding leaving
three 50-pound bags of corn as feed on November 23, 2013 to be inconsistent with
his stated past practice of leaving corn out only in the spring and summer. (Id.)
Following his conviction, Appellant filed two timely notices of appeal, one for
each offense, in the Superior Court. This matter was then transferred to this Court,
and the two appeals were consolidated.
             On appeal, Appellant argues that the Commonwealth did not present
sufficient evidence at trial to support Appellant’s conviction for hunting over bait.


                                          8
Appellant asserts that the Commonwealth had no evidence to show that Appellant
was hunting at the ground blind near the “Bait on Hill” location because WCO Ace
admitted that he did not personally observe Appellant hunting at the ground blind
and Appellant testified that he was hunting at the “Ladder Stand.” Appellant also
argues that there was no evidence that Appellant put corn out at the “Bait on Hill”
location before harvesting the bear on November 23, 2013 and WCO Ace’s
observation of seeing bait at the location after Appellant brought the bear to the
check station was consistent with Appellant’s testimony that he left the corn out
when leaving his property for the season.
            Our scope of review in an appeal from a summary conviction is
limited to whether there has been an error of law and whether competent evidence
supports the trial court’s findings. Commonwealth v. Nicely, 988 A.2d 799, 803 n.3
(Pa. Cmwlth. 2010); Commonwealth v. Hall, 692 A.2d 283, 284 n.2 (Pa. Cmwlth.
1997). The Commonwealth has the never-shifting burden of proving all elements
of a summary offense beyond a reasonable doubt. Nicely, 988 A.2d at 803 n.3;
Commonwealth v. A.D.B., 752 A.2d 438, 443 (Pa. Cmwlth. 2000). To determine
whether the evidence was sufficient to convict, the Court must determine whether,
after viewing all the evidence together with all reasonable inferences therefrom in
the light most favorable to the Commonwealth, the trier of fact could have found
each element of the offense charged had been proven beyond a reasonable doubt.
Nicely, 988 A.2d at 803 n.3; Commonwealth v. Smyers, 885 A.2d 107, 110 (Pa.
Cmwlth. 2005).
            Pursuant to Section 2308(a)(8) of the Code:

            [I]t is unlawful for any person to hunt or aid, abet, assist or
            conspire to hunt any game or wildlife through the use of....[a]ny
            artificial or natural bait, hay, grain, fruit, nut, salt, chemical,
            mineral or other food as an enticement for game or wildlife,
                                          9
                 regardless of kind and quantity, or take advantage of any such
                 area or food or bait prior to 30 days after the removal of such
                 material and its residue. ...

34 Pa. C.S. § 2308(a)(8).1 This Court held in Commonwealth v. Sellinger, 763
A.2d 525 (Pa. Cmwlth. 2000), that a criminal negligence standard, which has been
referred to by the courts as a “reasonable hunter” or “negligent hunter” standard,
applies to Section 2308(a)(8). 763 A.2d at 526-27. As we stated in Sellinger:

                 a violation of [Section 2308(a)(8)] occurs regardless of whether
                 the hunter intends to take advantage of the bait if he continues
                 to hunt in an area after he knows or has reason to know that it is
                 a baited area; even if he proceeds to hunt by walking away from
                 the bait rather than toward it, so long as he continues to hunt. A
                 hunter who becomes aware of the existence of bait and unloads
                 his weapon is no longer hunting.

Id. at 527 (emphasis added); see also Commonwealth v. Donovan, 829 A.2d 759,
762 (Pa. Cmwlth. 2003). The Court in Sellinger declined to define a specific limit
of how far a hunter or quarry must be from a baited area to evade prosecution
under Section 2308(a)(8), instead defining a baited area “by its capacity to act as
an effective lure for the particular hunter.” 763 A.2d at 528.



1
    Appellant was also convicted of violating Section 2307(a) of the Code, which provides that
         It is unlawful for any person to aid, abet, attempt or conspire to hunt for or take or
         possess, use, transport or conceal any game or wildlife unlawfully taken or not
         properly marked or any part thereof, or to hunt for, trap, take, kill, transport,
         conceal, possess or use any game or wildlife contrary to the provisions of this
         title.
34 Pa. C.S. § 2307(a). The Commonwealth admits that this charge for taking, killing or
possessing game or wildlife contrary to the provisions of the Code was entirely dependent on the
conviction under Section 2308(a)(8). Furthermore, the only ground upon which Appellant
challenges his Section 2307(a) conviction is that his conviction under Section 2308(a)(8) is
invalid.

                                                  10
            Appellant admitted that he harvested a bear on his property on
November 23, 2013, and there is no dispute that corn was present at the “Bait on
Hill” site when WCO Ace and Appellant visited the property later on November
23, 2013. Therefore, the Commonwealth was required to show only that Appellant
knew or had reason to know that corn was present at the “Bait on Hill” site at the
time that the bear was shot and that Appellant shot the bear near this location. In
support of its case, the Commonwealth introduced photographs of the “Bait on
Hill” location and WCO Ace testified that in addition to the pile of fresh corn
present at the “Bait on Hill” site, there were kernels of older corn pressed down
into the mud. (3/25/15 H.T. at 20-21, R.R. 21a-22a; Cmwlth. Exs. B, C.) WCO
Ace stated that three well-worn game trails converged at this location and there
was “a major amount of wildlife activity” focused on the bait site as demonstrated
by the fact that the ground had been excavated, roots were pulled up around the
bait site and the leaves had been disturbed. (3/25/15 H.T. at 20-21, R.R. 21a-22a.)
WCO Ace concluded that “[t]hrough my training and experience, I would certainly
say that the evidence found [at the “Bait on Hill” site] shows that there was corn
there prior to” Appellant shooting the bear. (3/25/15 H.T. at 49, R.R. 29a.)
            WCO Ace testified that he collected a blood sample on a leaf in close
proximity to the pile of corn and marked the spot on one of the Commonwealth’s
photographs that showed the corn. (3/25/15 H.T. at 22, R.R. 22a; Cmwlth. Ex. B.)
WCO Ace sent this sample out for testing and the testing conducted by an
independent wildlife DNA laboratory revealed that this blood came from the same
black bear as the blood collected at a site WCO Ace determined to be the site the
bear died, approximately 100 yards away from the “Bait on Hill” site, and came
from the same black bear seized from Appellant on the day of harvest. (3/25/15


                                        11
H.T. at 98-99, R.R. 41a.) WCO Ace further testified that when Appellant showed
him the bear’s gut pile, he cut open the bear’s stomach and found corn in the
stomach. (4/9/15 H.T. at 67, R.R. 68a.)
            This testimony by WCO Ace, which was supported by the
photographs taken at the scene and DNA tests, showed that corn was present at the
“Bait on Hill” site prior to any new corn being placed when Appellant left the
property and that Appellant shot the bear in close proximity to the corn. The trial
court found WCO Ace’s testimony to be credible and rejected Appellant’s
testimony that he shot the bear at the “Ladder Stand” and no corn was placed out
until after he had concluded hunting for the season. As the finder of fact in this
matter, the trial court had the exclusive authority to weigh the evidence and make
credibility determinations and was entitled to believe all, part, or none of the
evidence before it. Commonwealth v. Griscavage, 517 A.2d 1256, 1257 (Pa.
1986); Commonwealth v. Spontarelli, 791 A.2d 1254, 1258 (Pa. Cmwlth. 2002).
Furthermore, the fact that WCO Ace did not personally observe Appellant hunting
in a baited area is immaterial because the Commonwealth may sustain its burden of
proof by means of wholly circumstantial evidence. Commonwealth v. Mattison, 82
A.3d 386, 392 (Pa. 2013); Donovan, 829 A.2d at 763. Accordingly, we conclude
that this evidence presented by the Commonwealth was sufficient to support the
summary conviction for hunting over bait by the trial court.
            Appellant next argues that the trial court’s conclusion that the
Commission officers made a mistake in recording Appellant’s bear as a female on
the harvest certificate and property seizure receipt was an unreasonable inference
in light of the testimony of Appellant regarding both his and the Commission
officers’ close inspection of the bear to determine its gender.        A criminal


                                          12
conviction may be based upon the evidence presented by the prosecution and any
reasonable inference therefrom. Nicely, 988 A.2d at 803 n.3; Smyers, 885 A.2d at
110. An inference is a process of reasoning by which a fact or proposition is
deduced as the logical consequence from the other facts and conditions proved at
trial and not based on mere suspicion or conjecture. Commonwealth v. Wojdak,
466 A.2d 991, 996 (Pa. 1983); Commonwealth v. Wagaman, 627 A.2d 735, 740
(Pa. Super. 1993). The test to determine whether an inference is reasonable is
whether the inferred fact is “more likely than not to flow from the proved fact on
which it is made to depend.” Wojdak, 466 A.2d at 996 (citing Turner v. United
States, 396 U.S. 398, 405 (1970)); see also Wagaman, 627 A.2d at 740-41.
            Appellant’s argument that the trial court unreasonably concluded that
Commission officers erred in concluding that the bear was a female is misplaced.
As part of its case in chief, the Commonwealth was not required to prove that the
bear was not a female or that Commission staff erred in recording that the bear was
a female on the harvest certificate or property seizure receipt.       Instead, the
Commonwealth was only required to prove that Appellant killed a bear, that bait
was placed in a close enough proximity to the bear that it would act as an effective
lure to the bear and that Appellant knew or should have known that he was hunting
in a baited area.    The harvest certificate and property seizure receipt were
introduced by Appellant as part of his defense, and therefore it was for the trial
court as the trier of fact to determine whether this evidence raised a reasonable
doubt such that Appellant should have been acquitted. The trial court found this
evidence unpersuasive, noting that Appellant did not procure the testimony of the
Commission officers themselves to determine what steps they took to discern the
bear’s gender and that Appellant’s testimony conflicted with the results of the


                                        13
DNA test showing the bear to be a male and WCO Ace’s detailed testimony
regarding the procedure for collection and shipping of the samples to the DNA
laboratory. What weight should be afforded the evidence is a determination within
the trial court’s discretion alone, and we may not disturb it on appeal.
                  Finally, Appellant argues that the trial court improperly shifted the
burden to Appellant to disprove the Commonwealth’s case, contravening the
constitutionally guaranteed presumption of innocence to which he was entitled.
See Commonwealth v. Bishop, 372 A.2d 794, 796 (Pa. 1977) (“It is beyond cavil
that an accused in a criminal case is clothed with a presumption of innocence and
that the burden of proof in establishing guilt rests with the Commonwealth.”).
Specifically, Appellant asserts that in its opinion the trial court placed the burden
on him to show that WCO Ace had a motivation to lie or falsify evidence and that
the trial court suggested that Appellant had the burden to show that the DNA tests
were invalid or call the Commission staff who filled out the harvest certificate and
property seizure receipt to explain why they recorded that the bear was female.2

2
    The trial court stated:
          In order for me to find that the DNA samples were from a different bear, I would
          need to find that [the] WCO sent three samples from another bear for testing,
          either intentionally or by mistake. There is no evidence that Ace had any
          motivation to lie or to intentionally use other evidence to prosecute the Defendant.
          ...
          Further there is no indication that the DNA gender test showing the bear is a male
          is inaccurate. The Defendant offered no evidence to refute the validity of the test.
          This leads to the conclusion that the Game Commission officer who filled out the
          forms at the check-in station was mistaken that the bear was a female. While the
          Defendant testified that the officers at Franklin made a very thorough inspection
          of the bear, there was no testimony from the officers themselves. There is no
          evidence on what the officers did or did not do before noting on the form that the
          bear was a female.
(Opinion at 5-6.)

                                                  14
We disagree with Appellant’s interpretation of the trial court’s decision. There is
no indication in the trial court’s opinion that it employed a burden-shifting
technique that would have required Appellant to disprove the Commonwealth’s
prima facie case. Rather, it is apparent that the trial court was assessing the
evidence and arguments raised by Appellant in his defense and determining
whether they raised a reasonable doubt that should cause the trial court to acquit
Appellant.
             Accordingly, the order of the trial court convicting Appellant of the
summary offenses of hunting over bait and unlawful taking or possessing of game
or wildlife is affirmed.



                                     ________________ ____________________
                                      JAMES GARDNER COLINS, Senior Judge




                                        15
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Commonwealth of Pennsylvania       :
                                   :
                 v.                : No. 1455 C.D. 2015
                                   : No. 1526 C.D. 2015
John P. Ramun,                     :
                 Appellant         :



                                ORDER


           AND NOW, this 8th day of September, 2016, it is hereby ORDERED
that the order of the Court of Common Pleas of Clarion County is hereby
AFFIRMED.



                                _________ ___________________________
                                 JAMES GARDNER COLINS, Senior Judge